Citation Nr: 1533453	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for left cheek scars. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to November 2003.  [An August 2009 administrative decision found that the Veteran's service was honorable (and qualifying for VA benefits).].  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 a hearing was held before a Decision Review Officer (DRO), and in May 2015 a Travel Board hearing was held before the undersigned; transcripts of both hearings are associated with the record.  

The issue of service connection for tinnitus has been raised by the record (see May 2015 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for left cheek scars is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have, or during the pendency of this claim to have had, a hearing loss disability in either ear.

2.  The Veteran's myopia and astigmatism, of themselves, are refractive errors that are congenital and developmental in nature; left eye pathology superimposed on the refractive errors is not shown.
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

2.  Service connection for a left eye disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed him of how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file and pertinent postservice treatment records have been secured.  He was afforded a VA audiological examination in January 2010 and VA eye examinations in March 2010 and April 2013.  The Board finds that these examination reports are adequate for rating purposes, as the examiners included a review of the Veteran's history, conducted thorough examinations noting all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of :  A current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims his hearing loss is the result of acoustic trauma in service due to his military occupational specialty (MOS) as an aircraft mechanic.  His STRs show that audiometry in March 2001, July 2001, and May 2003 revealed normal hearing bilaterally.  A separation examination is not available for review, but May 2003 audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
5
0
0
-5
-5

On January 2010 VA examination, the Veteran reported bilateral hearing loss, left ear worse than the right, which began in service around 2002.  He denied any civilian, occupational, or recreational noise exposure.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
20
20
20
25
20

Speech recognition ability was 94 percent in each ear.  The examiner found hearing to be within normal limits bilaterally. 

At the June 2011 DRO hearing, the Veteran testified that he worked on a flight line in service and while he was issued hearing protection, often did not wear it so as to communicate with other servicemen.  At the May 2015 Board hearing, the Veteran testified that he was exposed to noise trauma in service, and experiences tinnitus.

A hearing loss disability was not manifested in service, and SNHL is not shown to have been manifested in the first postservice year.  The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a hearing loss disability in either, or both, ear(s).. 

AS is noted above, hearing loss disability is defined by regulation (38 C.F.R. § 3.385), and is established by audiometry specified by regulation (38 C.F.R. § 4.85).  There is no evidence in the record which shows puretone thresholds or speech discrimination (by Maryland CNC list testing) that meets the regulatory  definition of a hearing loss disability. 

The Veteran is competent to establish by his own observation that he has difficulty hearing; however, he is not competent to establish by his own observation that he has a hearing loss disability because under 38 C.F.R. § 3.385 for VA compensation purposes such disability must be shown by specified audiometry.  As the Veteran is not shown to have a hearing loss disability, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110; also see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for bilateral hearing loss is not warranted.

Left Eye Disability

Refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.

The Veteran contends that there was a jet fuel splash to the left side of his face during service in 2003 resulting in a loss of vision and/or blurriness at the time.  He acknowledges that his service records do not document such incident.  He has given sworn testimony that such an incident took place in service; given his military specialty in service his account is plausible, and the Board finds that for purposes of this decision it may be conceded to be credible. 

The Veterans STRs are silent for complaints, findings, treatment, or diagnosis of a left eye disability.  In an October 2003 Report of Medical History (prior to separation from service), the Veteran did not report eye or vision problems and indicated that he was in good health.  

On March 2010 VA examination, the examiner noted the Veteran's history of a jet fuel splash to the left side of his face and that he wore an eye patch for one night only, receiving no further treatment.  He reported that he has had trouble focusing ever since and that he is currently a driver and experiences eye strain.  The assessment was compound myopic astigmatism in the left eye and suspect glaucoma.  March 2010 VA treatment records show follow-up revealed accommodation insufficiency and convergence insufficiency bilaterally and suspected glaucoma.  It was noted that the Veteran left the appointment before optic nerve head photos could be taken. 

At the June 2011 DRO hearing, the Veteran reported that jet fuel splashed into his eyes in service, that he was given an eye patch at the time, and that he did not seek postservice treatment for his left eye until the VA examination the prior year (and was not currently receiving treatment for an eye problem.

On April 2013 VA examination, the Veteran's history of a jet fuel spill to the left eye in service was noted.  He reported blurry vision at a distance, and that he had experienced eye redness; he did not bring his glasses to the examination.  The assessment was a refractive error of myopia bilaterally.  Redness was not found on examination.  A family history of glaucoma was noted; but glaucoma was not diagnosed.  The examiner indicated that the Veteran's refractive error was less likely than not related to a jet fuel spill in service.  

Refractive error, of itself, is a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. § 3.303(c), 4.9.  While the record notes suspected glaucoma and a family history of glaucoma, there is no evidence that glaucoma was ever diagnosed.  On March 2010 and April 2013 VA examinations, the only diagnoses were myopia and astigmatism (both refractive errors), which the April 2013 examiner indicated were unrelated to the jet fuel spill in service.  There is no objective evidence that any eye pathology was superimposed on the Veteran's refractive error during service.  Consequently, service connection a left eye disability is not warranted.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking service connection for a left eye disability is denied. 


REMAND

The Veteran's STRs show that in October 2002, he sought treatment for a possible insect bite on his left cheek.  It was treated as cellulitis. 

It is noted in the record that the Veteran declined a scar examination in 2010 and failed to appear when one was scheduled in 2013.  At the May 2015 Board hearing, he indicated that he had not declined an examination, but that there had been a miscommunication, and that he was willing to report for a VA examination to determine the nature and etiology of a scar on his left cheek.  As good cause for any prior failure to appear for an examination is reasonably shown development for such an examination is necessary. 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record complete updated (to the present) records of all VA or private evaluations or treatment the Veteran has received for his scars.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  The AOJ should then arrange for a skin disorders examination of the Veteran to establish the presence, and determine the nature and likely etiology, of a scar on the Veteran's left cheek.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify (describe in detail) any (and all) scars on the Veteran's left cheek scars.  

(b) Identify the likely etiology for the scar(s) noted.  Specifically, is any at least as likely as not (a 50% or greater probability) that the scars) is/are related to his service, to include as due to insect bite (and cellulitis) noted in October 2002? 

The examiner must include rationale with the opinion. The examiner should opine whether or not the characteristics of any current scar(s) identified is/are consistent with what was noted in service, or more consistent with another etiological factor (and if so identify the other etiology considered more likely).  

3.  The AOJ should thereafter review the record and readjudicate the claim of service connection for a left cheek scar(s).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


